DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 3, 4, 10 and 11 are objected to because of the following informalities:  “the aerosol generating device” is not consistent with “the electrically operated aerosol-generating device” recited in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the claim recites “a frangible capsule in contact with the liquid retention medium, wherein the aerosol-forming substrate is a liquid aerosol-forming substrate contained within the frangible capsule,” however it is unclear how the substrate can be contained within the capsule. For purposes of examination, it is interpreted that the capsule is contained within the aerosol-forming substrate. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 10-15 is/are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over WO2013098405 (Zuber hereinafter).
Regarding claim 1, Zuber teaches an aerosol-generating system (100), comprising: an aerosol-generating article (70) including an aerosol-forming substrate (20), the aerosol-generating article having an outlet end (10) and a distal end upstream from the outlet end (80); an electrically operated aerosol-generating device (100) including a housing (110) having a cavity, the cavity configured to receive the distal end of the aerosol- generating article (Fig. 2); an electric heating element (120); and a heat diffuser including a non-combustible porous body, specifically a “front-plug” which is comprised of an air permeable material that allows air to be drawn through the front plug like cellulose acetate tow (page 5, lines 27-33) or a foam material (page 6, lines 4-5).
Regarding the limitation that the heat diffuser absorbs heat from the electric heating element such that, in use, air drawn through the aerosol- generating article from the distal end to the outlet end is heated by the heat absorbed in the porous body, this a functional limitation based on the components of the apparatus. Since Zuber teaches all the claimed structural components, and specifically teaches that the porous body may be a foam, Zuber inherently possesses the aforementioned functionally defined limitations of the claimed apparatus. See MPEP 2114 I and II. The courts have held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 2, Zuber teaches that the electric heating element (120) forms part of the aerosol-generating device (100) (Fig. 2).  
Regarding claim 3, Zuber teaches that the heat diffuser is removably couplable to the aerosol-generating device (page 5, lines 5-17). 
Regarding claim 4, regarding the limitation that the heat diffuser absorbs heat from the electric heating element, and causes the air drawn through the aerosol-generating article to be heated by the heat absorbed in the porous body of the heat diffuser if the heat diffuser is coupled to the aerosol-generating device, this is a functional limitation.
Since Zuber teaches all the claimed structural components, and specifically teaches that the porous body may be a foam, Zuber inherently possesses the aforementioned functionally defined limitations of the claimed apparatus. See MPEP 2114 I and II. The courts have held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claims 5 and 6, Zuber teaches that the porous body of the heat diffuser is configured to be penetrated by the electric heating element and defines the cavity, specifically a hole or slit, for receiving the electric heating element (page 6, lines 15-31).  
Regarding claim 7, Zuber teaches that the electric heating element (120) is coupled to the porous body of the heat diffuser, specifically “front-plug”  (page 5, lines 5-15).
Regarding claim 8, Zuber teaches that the electric heating element is embedded in the porous body of the heat diffuser (page 5, lines 11-17).  
Regarding claim 10, Zuber teaches that the aerosol-generating device is configured to receive the heat diffuser (Fig. 2). Zuber does not expressly teach that the aerosol-generating device is configured to receive the electric heating element, rather Zuber teaches that the electric heating element is part of the device. However, it would have been obvious to one of ordinary skill in the art at the time of filing to have made the heating element separable from the device, for example so that it can be easily replaced, with a reasonable expectation of success and predictable results. 
Regarding claim 11, Zuber teaches that the electrical heating element is part of the aerosol-generating device but does not expressly state that the heat diffuser is part of the device. Rather, Zuber teaches that the diffuser is part of the article. However, it would have been obvious to one of ordinary skill in the art at the time of filing to have made the heat diffuser a part of the device rather than the article, for example so that the article has less components, with a reasonable expectation of success and predictable results. 
Regarding claims 12 and 13,  Zuber teaches that the aerosol-generating article further includes a liquid retention medium (page 7, lines 12-13); and a frangible capsule in contact with and located within the liquid retention medium, wherein the aerosol-forming substance is a liquid aerosol-forming substance contained within the frangible capsule (page 7, lines 22-32).  
Regarding claim 14, Zuber teaches that the electrically operated aerosol-generating device further includes, a power supply for suppling electrical power to the electric heating element; and electrical circuitry for controlling the supply of electrical power from the power supply to the electric heating element (page 22, lines 5-6).  
Regarding claim 15, Zuber teaches an electrically operated aerosol-generating device (100), comprising: a housing having a cavity (110), the cavity being configured to receive a distal end of an aerosol-generating article (70 in Fig. 2); an electric heating element (120) configured to generate heat; and a heat diffuser including a non-combustible porous body, specifically a “front-plug” which is comprised of an air permeable material that allows air to be drawn through the front plug like cellulose acetate tow (page 5, lines 27-33) or a foam material (page 6, lines 4-5).
Regarding the limitation that the heat diffuser absorbs the heat from the electric heating element, this a functional limitation based on the components of the apparatus. Since Zuber teaches all the claimed structural components, and specifically teaches that the porous body may be a foam, Zuber inherently possesses the aforementioned functionally defined limitations of the claimed apparatus. See MPEP 2114 I and II. The courts have held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuber as applied to claim 7 above, and further in view of US 20100059070 (Plojoux hereinafter).
Regarding claim 9, Zuber does not expressly teach that the electric heating element includes a susceptor. 
Plojoux, which teaches a heating element (90) which is inserted into an aerosol forming device to form an aerosol for inhalation, teaches that heating can be accomplished by inductive heating ([0023]). It would have been obvious for one of ordinary skill in the art at the time of filing to have included a susceptor in Zuber given the teachings of Plojoux with a reasonable expectation of success and predictable results, namely sufficient heating to generate aerosol.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-16 of U.S. Patent No. 10660368. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 8-16 of U.S. Patent No. 10660368 teach all of the limitations of claims 1-8 and 15 respectively listed. 
Claims 1-13 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16849187 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of copending Application No. 16849187 teach all of the limitations of claims 1-13 and 15 respectively listed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        /NIKI BAKHTIARI/Primary Examiner, Art Unit 1726